NUMBER 13-08-00305-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE WCM GROUP, INC.,                                                             Appellant,

                                              v.

SHARON BROWN, INDIVIDUALLY, AND
ON BEHALF OF THE ESTATE OF WENDELL
BROWN, DECEASED, AND, AS NEXT FRIEND
OF MINOR CHILDREN, BRANDON MICHAEL
BROWN AND ANDREW CLARK BROWN,                                                    Appellees.


               On appeal from the County Court at Law No. 4
                        of Nueces County, Texas.



                                    OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                    Opinion by Justice Benavides
      This is an appeal from the denial of a motion to dismiss for failure to file a certificate
of merit in a suit against an engineering firm. See TEX . CIV. PRAC . & REM . CODE ANN . §
150.002(a), (e) (Vernon 2005) (requiring certificate of merit and allowing interlocutory
appeal from the denial of a motion to dismiss).1 Appellant, The WCM Group, Inc. (“WCM”),
filed a motion to dismiss claims made by appellees, Sharon Brown, individually and on
behalf of the Estate of Wendell Brown, deceased, and as next friend of minor children
Brandon Michael Brown and Andrew Clark Brown (the “Browns”). WCM argues that the
trial court abused its discretion by granting appellees an extension of time to file their
certificate of merit and by denying its motion to dismiss. We affirm.
                                               I. BACKGROUND
        On March 4, 2006, while working at a hazardous waste disposal facility, Wendell
Brown was exposed to hydrogen sulfide gas, which resulted in his death. Initially, the
Browns filed suit against Texas Molecular, the waste disposal facility, and others.2 In
discovery in that case, Texas Molecular produced discovery regarding WCM and its
employee, Jack Piskura.
        After the litigation against Texas Molecular settled, the Browns sued WCM and
others3 for negligence and gross negligence in providing goods and services to the facility
that allegedly allowed the release of the deadly gas. The suit was filed on February 15,
2008, eighteen days before the statute of limitations expired, in the County Court at Law
No. 2 of Nueces County.
        On March 20, 2008, WCM appeared and moved to dismiss the suit, arguing that it
was an engineering firm subject to the certificate of merit requirement in section 150.002




        1
          This action was com m enced on February 15, 2008. The Eighty-First Texas Legislature am ended
section 150.002, and those am endm ents took effect on Septem ber 1, 2009. See Act of June 19, 2009, 81st
Leg., R.S., ch. 789, §§ 3-4, T EX . G EN . L AW S 1989-1990 (effective Sept. 1, 2009). The am endm ents do not
apply to this case. Id. All citations to the statute in this opinion are to the version in effect prior to the 2009
changes.

        2
          See Cause No. 06-62557-2, Brown v. Texas Molecular Ltd. P’ship et. al., in the County Court at Law
No. 2 of Nueces County, Texas. W CM was not a party to this suit.

        3
          The Browns also sued Cham pion Technologies, Inc., Flo Trend System s, Inc., Valero Energy Corp.,
Prem cor, Inc., n/k/a Valero Energy Corp., and Citgo Refining and Chem icals, L.P. None of these parties are
parties to this interlocutory appeal.

                                                        2
of the Texas Civil Practice and Remedies Code. See id. § 150.002(a).4 WCM argued that
its role as an engineering firm was limited to assisting Texas Molecular, the hazardous
waste facility, in the preparation and filing of necessary permits. Thus, under section
150.002, the Browns were required to file a certificate of merit at the time their original
petition was filed. Id.
         On March 28, 2008, the Browns sent a letter to WCM’s counsel stating:
               The failure to produce an affidavit from a professional engineer was
         an oversight by me because it didn’t register at the time of filing that Mr.
         Piskura was a P.E. In their responses to discovery in the earlier matter, the
         Texas Molecular entities did not identify Piskura as a professional
         engineer. . . .

                 I am in the process of procuring an affidavit to comply with your
         client’s request and the statute; however, the spouse of the gentleman with
         whom I am working is very sick and has undergone multiple surgeries in the
         past week.

                Please accept this letter as my request for your client to not expend
         any time or costs defending this matter until 31-days after a compliant
         affidavit from a P.E. is provided to you. . . .

         On April 7, 2008, the Browns filed a motion for extension of time to file a certificate

of merit. The Browns argued that their original petition was filed shortly before the

expiration of the statute of limitations. They further claimed that they were not informed

by the Texas Molecular defendants in the prior litigation that Jack Piskura was a

professional engineer and that WCM was a professional engineering firm. The Browns


         4
             At the tim e, section 150.002(a) provided:

         In any action or arbitration proceeding for dam ages arising out of the provision of
         professional services by a licensed or registered professional, the plaintiff shall be required
         to file with the com plaint an affidavit of a third-party licensed architect, registered professional
         land surveyor, or licensed professional engineer com petent to testify, holding the sam e
         professional license as, and practicing in the sam e area of practice as the defendant, which
         affidavit shall set forth specifically at least one negligent act, error, or om ission claim ed to
         exist and the factual basis for each such claim . The third-party professional engineer,
         registered professional land surveyor, or licensed architect shall be licensed in this state and
         actively engaged in the practice of architecture, surveying, or engineering.

T EX . C IV . P RAC . & R EM . C OD E A N N . § 150.002(a) (Vernon 2005).

                                                            3
attached the letter sent on March 28, 2008, informing WCM that their retained expert had

a sick wife and could not timely provide the certificate of merit.

        The Browns argued that good cause existed to extend the deadline to file a

certificate of merit. Id. § 150.002(b).5 Specifically, they pointed out that (1) Piskura had

not been identified as a professional engineer prior to WCM’s joinder in the matter, (2) the

suit was filed only a few days before limitations would expire, (3) the Browns explained to

WCM the problems they had with their retained expert and requested that WCM not

expend any time or costs until after the certificate of merit could be filed, and (4) the

Browns were seeking leave to file an amended petition that included the required certificate

of merit. The same day, April 7, 2008, the Browns filed an amended petition attaching a

certificate of merit from Donald J. Schaezler, Ph.D., P.E., CIH.

        As further support, the Browns submitted discovery responses from Texas

Molecular served on November 6, 2007, during the prior litigation, that described Piskura

as

        an employee of WCM Group with knowledge of the facility at issue, its
        history, its applicable permits and permit changes, applicable regulations and
        statutes and operating requirements including permitted operations and the
        propriety of the permitted operations, what operations are permitted at the
        facility at issue, characterization and use of equipment at the facility and
        history of any regulatory dealings pertaining to the same.

        On April 14, 2008, WCM filed a response to the Browns’ motion for an extension of


        5
            Section 150.002(b) provided for an extension under certain circum stances:

        The contem poraneous filing requirem ent of Subsection (a) shall not apply to any case in
        which the period of lim itation will expire within 10 days of the date of filing and, because of
        such tim e constraints, the plaintiff has alleged that an affidavit of a third-party licensed
        architect, registered professional land surveyor, or professional engineer could not be
        prepared. In such cases, the plaintiff shall have 30 days after the filing of the com plaint to
        supplem ent the pleadings with the affidavit . The trial court m ay, on m otion, after hearing and
        for good cause, extend such tim e as it shall determ ine justice requires.

Id. § 150.002(b).

                                                        4
time. WCM argued that although section 150.002(b) allows for a thirty-day extension to

file a certificate of merit if the suit is filed within ten days of the expiration of limitations, the

Browns could not claim the benefit of this provision because their suit was filed eighteen

days before the limitations period expired. Alternatively, WCM argued that any extension

that could be granted by the trial court must be limited to thirty days after the filing of the

original petition. Because the Browns filed their certificate of merit on April 7, 2008, the

extension could not provide any relief.

       In response to the “good cause” argument, WCM argued that a “good cause”

extension can only be granted when the petition is filed within ten days of the expiration of

limitations. Furthermore, the Browns did not request an extension and have the request

resolved within thirty days after the filing of the petition. Finally, the Browns were aware

of WCM’s identity as early as February 2007.

       For support, WCM attached several documents. First, it attached a copy of its

website, apparently printed in April 2008, which stated that WCM provides “professional

environmental/engineering services.” Second, WCM attached an affidavit from William

McNutt, who stated that he is the president of WCM. He testified that WCM is an

engineering firm and that its status as such has been advertised to the public. Specifically,

McNutt testified that on March 4, 2006, when Wendell Brown died, the website advertised

that WCM was an engineering firm in the same format as the example provided.

       Third, WCM attached discovery responses from Texas Molecular in the prior

litigation that were served on Brown’s counsel on January 31, 2007. In the responses,

Texas Molecular provided a waste analysis plan prepared by WCM for Disposal Systems

of Corpus Christi, Inc. Additionally, the responses included two letters signed by Jack R.

Piskura, “P.E.,” on WCM letterhead. The first letter stated that Piskura had certified, as a

                                                  5
professional engineer, a plan for the facility. The second letter did not reference Piskura’s

status as a professional engineer, except that it was signed as Jack R. Piskura, P.E.

Additionally, certification of the plan was signed by Piskura as a “registered professional

engineer.”

       Fourth, WCM referred the trial court to its discovery responses designating Jack

Piskura as an expert witness, which the Browns attached to their motion for extension of

time. Finally, WCM attached an affidavit from its lawyer, John Abbey, verifying that the

discovery responses were true and correct copies and the date the responses were served.

       Based on all this information, WCM asserted that there was no “good cause” to

extend the deadline to file a certificate of merit because the Browns had been aware of

WCM’s identity as an engineering firm and its role in assisting Texas Molecular for over a

year before the statute of limitations expired.

       On April 15, 2008, the Browns filed a response to WCM’s motion to dismiss. In it,

the Browns explained that they had hired Schaezler as their expert to evaluate the conduct

of WCM and Piskura. After receiving WCM’s motion to dismiss, the Browns’ counsel

immediately contacted Schaezler to draft a certificate of merit to memorialize some of his

findings. Schaezler’s wife, however, was very sick and had undergone multiple surgeries.

The Browns alleged that on April 7, 2008, when they received the certificate of merit from

Schaezler, they immediately filed it, and the Browns’ counsel wrote to WCM offering to pay

for the expenses and costs in preparing the motion to dismiss and answer. The Browns

attached an affidavit from their counsel supporting these factual assertions.

       On April 15, 2008, the parties appeared before the Honorable Judge Lisa Gonzales,

presiding judge of the County Court at Law No. 2 of Nueces County, for a hearing on the

Browns’ motion for leave to file their amended petition, WCM’s motion to dismiss, and the

                                             6
Browns’ motion for extension of time. At the hearing, the Browns’ counsel informed Judge

Gonzales that one of the defendants, Flo Trend, filed a third-party action against the estate

of Joel Camponovo, another man who was injured at the same time as Brown.6

Camponovo’s estate was represented by the Watts Law Firm. The Browns’ counsel

informed Judge Gonzales of this fact because she is married to a partner in the Watts Law

Firm. Judge Gonzales stated that she typically transfers cases involving the Watts Law

Firm for this reason.

        Counsel for WCM suggested that Judge Gonzales confer with the administrative

presiding judge, Judge Vargas, to see if Judge Vargas would hear the case or reset it.

Judge Gonzales noted that Camponovo’s suit against WCM was already pending in

County Court at Law No. 4, presided over by the Honorable Judge James E. Klager, and

that Judge Klager should hear WCM’s motion to dismiss. Judge Gonzales then went to

discuss the problem with Judge Vargas, and the hearing terminated in her court. Later

that day, Judge Klager heard WCM’s motion to dismiss and the Browns’ motion for

extension of time.

        On May 1, 2008, Judge Gonzales signed a formal order transferring the case to

Judge Klager’s court. On May 13, 2008, Judge Klager granted the Browns’ motion for

extension of time, holding that the Browns showed good cause for their failure to initially

file a certificate of merit, that justice required an extension of time to allow presentation of

the merits of the case, and that WCM was not prejudiced by the late filing. Judge Klager

granted an extension until April 7, 2008. Judge Klager issued a separate order denying


        6
          Cam ponovo also sued W CM in County Court at Law No. 4 of Nueces County. W CM filed a m otion
to dism iss on essentially the sam e grounds raised in this appeal. W CM appealed the County Court at Law
No. 4's order denying its m otion to dism iss, and we dispose of that appeal today in a separate opinion. See
W CM Group, Inc. v. Camponovo, No. 13-08-00306-CV, 2009 Tex. App. LEXIS _____ (Tex. App.–Corpus
Christi Nov. ___, 2009, no pet. h.).

                                                     7
WCM’s motion to dismiss on May 13, 2008.

        On May 19, 2008, WCM filed a notice of interlocutory appeal. The proceedings

below, however, were not stayed. On May 21, 2008, Flo Trend nonsuited its third-party

action against Camponovo, removing the impediment to Judge Gonzales’s consideration

of the action. On June 2, 2008, another defendant, Valero Energy Corporation, filed a

motion to transfer the case back to Judge Gonzales. Judge Gonzales heard that motion

on July 11, 2008, and she signed an order transferring the case back to her court that day.

        On September 16, 2008, the parties appeared before Judge Gonzales for a hearing

on WCM’s motion to reconsider and to vacate Judge Klager’s order denying its motion to

dismiss for failure to comply with the certificate of merit requirement and its motion to stay

the proceedings pending appeal.7 At the hearing, Judge Gonzales noted the procedural

history and that after Judge Klager ruled on WCM’s motion to dismiss, the case was

transferred back to her court. Judge Gonzales opined that because different county courts

can sit for each other, she would recognize Judge Klager’s order and stated that “his ruling

stands.” Judge Gonzales then denied WCM’s motion to reconsider.8

                                               II. DISCUSSION

A.      Jurisdiction

        In its opening brief, WCM argued that Judge Klager did not have jurisdiction at the

time he denied WCM’s motion to dismiss because Judge Gonzales failed to comply with

the local rules when she initially transferred the case. See NUECES COUNTY LOC . R. OF



        7
            The m otion does not appear in the clerk’s record.

        8
           W CM requested a stay from the trial court pending the appeal. The trial court denied the m otion.
On October 1, 2008, this Court granted a stay of all trial court proceedings. On October 3, 2008, we
reconsidered that order and stayed all discovery and proceedings against W CM, but we lifted the stay as to
all other parties to the proceeding below.

                                                       8
ADMIN . R. 3. Nueces County Local Rule of Administration 3(A) provides for the transfer

of cases within the courts:

          Whenever any pending case is related to another case pending, dismissed,
          non-suited, or disposed of by another Court the Judge of either Court, acting
          as judge of either Court, shall, upon motion (including the Court’s own
          motion) and notice, transfer the case to the Court in which the earlier case
          was filed to facilitate the orderly and efficient disposition of the litigation.

Id. R. 3(A). WCM complained that Judge Gonzales failed to comply with this rule by

transferring based on her purported recusal, which is not a ground to transfer under the

local rules. Moreover, WCM argued that Judge Gonzales had transferred the case back

to herself after the appeal was filed.

          After the Browns filed their appellees’ brief, WCM filed its reply brief on October 3,

2008. In its reply brief, WCM withdrew its jurisdictional challenge. However, on October

21, 2008, WCM’s co-defendants in the trial court and others9 filed a brief as amicus curiae,

requesting that the Court address the jurisdictional issue.

          The amicus curiae argue that the Court should consider the jurisdictional issue

because it affects WCM’s co-defendants. They assert that the trial court’s transfer was

improper for three reasons. First, Judge Gonzales transferred the case without any prior

notice.       Second, the Browns filed their suit in Judge Gonzales’s court before the

Camponovos filed their suit in Judge Klager’s court. Thus, Judge Gonzales failed to

comply with rule 3(A) because she did not transfer to the court in which “the earlier case

was filed . . . .” Id. Third, the Browns’ claims and the Camponovos’ claims are not actually

and sufficiently related. The amicus curiae argue that in the absence of a proper transfer,


          9
       The am icus curiae include Citgo Refining and Chem icals Com pany, L.P.; Flo Trend System s, Inc.;
Texas Molecular Lim ited Partnership; Texas Molecular Managem ent, LLC; TM Deer Park Services
Managem ent, LLC; TM Deer Park Services, LP; Valero Energy Corporation; and Cham pion Technologies,
Inc.

                                                   9
Judge Klager lacked jurisdiction to rule on WCM’s motion to dismiss, and his order denying

the motion was void.

      Citing our decision in In re Shoreline Gas, Inc., the amicus curiae argue that where

the trial court lacks jurisdiction because it received the case by means of an improper

transfer from another court that did have jurisdiction, then the appellate court only has

jurisdiction to set the judgment aside, dismiss the appeal, and return the case to the

original court. See Nos. 13-06-001-CV & 13-06-018-CV, 2006 WL 2371472, at *6 (Tex.

App.–Corpus Christi Aug. 17, 2006, orig. proceeding [no pet.]) (mem. op.). While the

amicus curiae may be correct that Judge Gonzales improperly transferred the case to

Judge Klager initially, an issue we need not and do not decide, she subsequently

transferred the case back to herself, as requested by the defendants below. Thereafter,

Judge Gonzales denied WCM’s motion to reconsider and to vacate Judge Klager’s order

denying WCM’s motion to dismiss. Judge Gonzales expressly adopted Judge Klager’s

ruling as her own.

      Texas Rule of Appellate Procedure 27.3 governs the situation before us:

      After an order or judgment in a civil case has been appealed, if the trial court
      modifies the order or judgment, or if the trial court vacates the order or
      judgment and replaces it with another appealable order or judgment, the
      appellate court must treat the appeal as from the subsequent order or
      judgment and may treat actions relating to the appeal of the first order or
      judgment as relating to the appeal of the subsequent order or judgment. The
      subsequent order or judgment and actions relating to it may be included in
      the original or supplemental record. Any party may nonetheless appeal from
      the subsequent order or judgment.

TEX . R. APP. P. 27.3. Under Texas Rule of Appellate Procedure 27.3, we treat this appeal

as being from Judge Gonzales’s ruling on September 16, 2008, denying WCM’s motion

to reconsider Judge Klager’s order and adopting Judge Klager’s ruling denying WCM’s


                                            10
motion to dismiss.     Id.   Accordingly, we have jurisdiction and will address WCM’s

arguments.

B.     Compliance with section 150.002

       WCM argues on appeal that the Browns failed to comply with section 150.002 by

failing to file a certificate of merit contemporaneously with their suit. WCM argues that the

Browns were not entitled to an extension of time under section 150.002(b) because their

suit was not filed within ten days of the expiration of the limitations period. Alternatively,

it argues that the Browns failed to show good cause as a matter of law because the

Browns were aware of WCM’s identity as a professional engineering firm over a year

before the statute of limitations expired. Thus, it argues that the trial court abused its

discretion by granting an extension and by denying its motion to dismiss. We disagree.

       1.     Standard of Review

       We review a trial court’s decision to grant or deny a defendant’s motion to dismiss

under section 150.002 of the Texas Civil Practice and Remedies Code for abuse of

discretion. See Landreth v. Las Brisas Council of Co-Owners, Inc., 285 S.W.3d 492, 496

(Tex. App.–Corpus Christi 2009, no pet.). A trial court abuses its discretion by acting

arbitrarily, unreasonably, or without considering guiding principles. Whirlpool Corp. v.

Comancho, 251 S.W.3d 88, 102 (Tex. App.–Corpus Christi 2008, pet. granted). “A trial

court has no discretion in determining what the law is or applying the law to the facts.”

Landreth, 285 S.W.3d at 496. A trial court does not abuse its discretion when it bases a

decision on conflicting evidence—rather, a factual decision is an abuse of discretion only

if there is no evidence to support the decision. Whirlpool, 251 S.W.3d at 102. “Merely

because a trial court may decide a matter within its discretion in a different manner than


                                             11
an appellate court does not demonstrate an abuse of discretion.” Landreth, 285 S.W.3d

at 496.

       Statutory construction, however, is a question of law we review de novo. Id. Once

we determine the statute's proper construction, we must then decide whether the trial court

abused its discretion in applying the statute. Id.

       2.     Section 150.002(b)’s Extension Provisions

       The applicable version of section 150.002 provides as follows:

       (a)    In any action or arbitration proceeding for damages arising out of the
              provision of professional services by a licensed or registered
              professional, the plaintiff shall be required to file with the complaint an
              affidavit of a third-party licensed architect, registered professional land
              surveyor, or licensed professional engineer competent to testify,
              holding the same professional license as, and practicing in the same
              area of practice as the defendant, which affidavit shall set forth
              specifically at least one negligent act, error, or omission claimed to
              exist and the factual basis for each such claim. The third-party
              professional engineer, registered professional land surveyor, or
              licensed architect shall be licensed in this state and actively engaged
              in the practice of architecture, surveying, or engineering.

       (b)    The contemporaneous filing requirement of Subsection (a) shall not
              apply to any case in which the period of limitation will expire within 10
              days of the date of filing and, because of such time constraints, the
              plaintiff has alleged that an affidavit of a third-party licensed architect,
              registered professional land surveyor, or professional engineer could
              not be prepared. In such cases, the plaintiff shall have 30 days after
              the filing of the complaint to supplement the pleadings with the
              affidavit. The trial court may, on motion, after hearing and for good
              cause, extend such time as it shall determine justice requires.

       (c)    The defendant shall not be required to file an answer to the complaint
              and affidavit until 30 days after the filing of such affidavit.

       (d)    The plaintiff's failure to file the affidavit in accordance with Subsection
              (a) or (b) shall result in dismissal of the complaint against the
              defendant. This dismissal may be with prejudice. . . .

TEX . CIV. PRAC . & REM . CODE ANN . § 150.002(a)-(d).


                                              12
       It is undisputed that the Browns did not file a certificate of merit when they filed their

original petition. It is further undisputed that the Browns’ original petition was filed more

than ten days before the expiration of the limitations period. WCM argues, therefore, that

subsection (b)’s extension provision does not apply.

       The statute’s plain language provides for an automatic extension of thirty days if the

suit is filed within ten days of the expiration of the limitations period. Id. § 150.002(b). No

motion or hearing is required to invoke this extension. Id. We agree that the Browns were

not entitled to the automatic thirty-day extension. Id.

       However, a second exception exists upon a showing that there was “good cause”

for the delay. Id. Although it is not entirely clear from WCM’s brief, it appears that WCM

contends that in the absence of an automatic, limitations-type extension, a further

extension for “good cause” cannot be granted. We note that WCM’s brief does not contain

any authority for this proposition, see TEX . R. APP. P. 38.1(i), and moreover, we disagree

with this interpretation of the statute.

       We construe statutes according to their plain language. City of Rockwall v. Hughes,

246 S.W.3d 621, 625-26 (Tex. 2008). There is nothing in subsection (b) that indicates that

the “good cause” extension applies only when the limitations-type extension applies. TEX .

CIV. PRAC . & REM . CODE ANN . § 150.002(b). For example, had the legislature intended to

tie the good cause extension to the limitations-type extension, it could have done so by

stating that the court may grant a further extension upon a showing of good cause.

Moreover, subsection (b) provides that the good cause extension should be granted upon

a showing of good cause and that justice requires the extension. Id. We will not rewrite

the statute in the manner suggested by WCM to limit the good cause extension to


                                              13
situations where the party files suit within ten days of the expiration of limitations,

particularly given that the purpose of the statute is to provide a basis for the trial court to

conclude that the plaintiff’s claims have merit, not to dismiss meritorious claims on a

procedural technicality. See Criterium-Farrell Eng. v. Owens, 248 S.W.3d 395, 399 (Tex.

App.–Beaumont 2008, no pet.) (“[T]he purpose of the certificate of merit is to provide a

basis for the trial court to conclude that the plaintiff's claims have merit.”). Thus, the trial

court was within its power, as provided by the statute, to consider and grant the Browns’

request for an extension of time upon a showing that good cause existed and justice

required an extension.

       In a related opinion also issued today, we addressed WCM’s arguments that if the

good cause extension applied, good cause was negated as a matter of law. See WCM

Group, Inc. v. Camponovo, 13-08-306-CV, 2009 Tex. App. LEXIS _______, at *____ (Tex.

App.–Corpus Christi Nov. ___, 2009, no pet. h.). As in Camponovo, WCM argues that

there is no possible “good cause” for an extension because the Browns were aware of

WCM’s identity and role in the incident over a year prior to the suit. Id. For the reasons

we relied upon in Camponovo, we disagree that the discovery was so clear that it required

a finding that, as a matter of law, the Browns were aware that WCM was an engineering

firm but nevertheless delayed obtaining a certificate of merit. Id. But even if we agreed

with WCM on this point, there is still evidence to support the trial court’s finding of good

cause. The Browns retained an expert, but that expert suffered from family problems that

prevented him from timely signing his report. WCM does not challenge this argument in

any form or fashion, and we believe it constitutes good cause under any standard.

       Furthermore, the delay in this case was minimal—the Browns sent WCM a letter


                                              14
eight days after receiving the motion to dismiss, notifying WCM that their expert had a

family emergency. The Browns specifically requested WCM to forego any other action in

the case until a proper certificate could be filed, and the Browns ultimately offered to pay

WCM’s expenses. The Browns filed a certificate of merit less than two months after filing

their suit, which was a little over two weeks after being notified of the defect. WCM has not

suffered or alleged any prejudice from this minimal delay, which we think was entirely

reasonable in light of the explanation provided, and an extension for this minimal time

period served the interests of justice.          Accordingly, we overrule WCM’s issue.10

                                             III. CONCLUSION

        We affirm the trial court’s order granting an extension of time to file a certificate of

merit and denying WCM’s motion to dismiss. On October 3, 2008, we partially stayed the

proceedings below. Accordingly, we lift the stay.



                                                              _______________________________
                                                              GINA M. BENAVIDES,
                                                              Justice

Opinion delivered and filed this
the 19th day of November, 2009.




        10
            The Browns further argue that the trial court was perm itted to extend the deadline to file the
certificate of m erit under Texas Rule of Civil Procedure 5 and that holding that a “good cause” extension was
unavailable would violate due process. Because of our disposition, we do not reach these argum ents.

                                                     15